            Case 3:20-mj-00164        Document 11     Filed 08/10/20    Page 1 of 1




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
PAMELA PAASO
Assistant United States Attorney
pamela.paaso@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

UNITED STATES OF AMERICA                            3:20-mj-00164

               v.
                                                    GOVERNMENT’S MOTION TO
TAWASI,                                             DISMISS COMPLAINT WITHOUT
                                                    PREJUDICE
               Defendant.
                                                    Rule 48(a) Fed. R. Crim. P.


       United States of America moves to dismiss this complaint without prejudice in the

interest of justice. Fed. R. Crim. P. 48(a).

       Plaintiff further moves to amend the caption in this case to remove the name Ronald

Bernard Hickey as an alias.

       Dated: August 10, 2020

                                                    Respectfully submitted,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney

                                                    s/ Pamela Paaso
                                                    PAMELA PAASO
                                                    Assistant United States Attorney


Motion to Dismiss Complaint without Prejudice                                              Page 1
                                                                                  Revised March 2018
